DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 9 and 16-18 are objected to because of the following informalities:  
Regarding claim 1, in line 2, Applicant recites “the central light source subsystem”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.
Regarding claim 9, in line 14, Applicant recites “receiving navigation data and sensor data”, but in line 17 Applicant does not include “navigation data” as part of the “function of the load profile and the sensor data”.  Examiner believes that line 17 should be amended to recite “as a function of the load profile, navigation data and sensor data”, or something similar.  Appropriate correction is required.
Regarding claim 16, in line 3, Applicant recites “the flight phases”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  
Regarding claim 17, in line 15, Applicant recites “FMS data”.  Examiner believes this should be amended to recite “Flight Management System (FMS) data”, or something similar.  Appropriate correction is required.
Regarding claim 18, in line 2, Applicant recites “the flight phases”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krug (US 2015/0341113).
Regarding claim 1, Krug discloses an aircraft lighting system for an aircraft comprising: a central light source subsystem including a red light generator (for example at least one of red LED array 316), a blue light generator (for example at least one of blue LED array 314), a green light generator (for example at least one of green LED array 312), and a color mixing element (for example optical coupler/multiplexer of optical circuit 330; see para [0046]), the central light source subsystem controlled by a light generating control unit (LGCU) (collective CMOS; see para [0033]); wherein the color mixing element 330 is configured to emit white light based on received red light, green light and blue light (see para [0046]); a plurality of passive light-heads 32, distributed around the aircraft, and a respective plurality of light transmission elements (at least 340; alternatively 340 in combination with 332,334,336; see Figure 6); each light transmission element operationally coupled on a first side to the central light source subsystem, such that at least one light transmission element 340 is operationally coupled to the red light generator, at least one light transmission element 340 is operationally coupled to the green light generator, and at least one light transmission element 340 is operationally coupled to the color mixing element; each light transmission element 340 operationally coupled on a second side to an associated passive light-head 32 of the respective plurality of passive light-heads; wherein the LGCU is coupled to the central light source subsystem, the LGCU configured to command the central light source subsystem to generate blue, green and red light in accordance with a light load demand profile and sensor data input (Examiner note: the LED arrays 312,314,316 necessarily have a designated light load demand under IEEE standards in order to properly power and drive the devices under the correct voltage/current, additionally the photodetectors 74 receive sensor data input and the CMOS controller modulates or controls the LED arrays “in response to visible light detected by photodetectors 74”; see at least para [0033]) (see at least Figures 1-7 and paragraphs [0022]-[0050]).  
Regarding claim 2, the red light generator in Krug is one of a plurality of red light generators 316, the blue light generator is one of a plurality of blue light generators 314, the green light generator is one of a plurality of green light generators 312, and the color mixing element 330 is one of a plurality of color mixing elements (see Fig. 7); and the central light source subsystem comprises a number (N) of sub-parts, uniquely located in association with an aircraft lighting sub-system; and each of the N sub-parts comprises a combination of one or more of the plurality of red light generators 316, the plurality of blue light generators 314, and the plurality of green light generators 312, and the plurality  of color mixing elements 330 (see at least Figures 1-7 and paragraphs [0022]-[0050]).  
Regarding claim 3, the system in Krug further comprises a respective plurality of light switches (optical switches within optical circuit 330 to selectively switch and transmit light from arrays 312,314,316; see Figure 6 and para [0046]); the optical switch controls; each light switch operationally coupled between the central light source subsystem and the first side of an associated one of the plurality of light transmission elements 340; each light switch responsive to a switch command from the LGCU to move between an open position, in which the switch optically prevents the light from the central light source subsystem from reaching the associated light transmission element, and a closed position, in which the switch optically directs the light from the central light source subsystem to the associated light transmission element; and wherein the LGCU is configured to: command each of the light switches to move to the open position or to the closed position, whereby the light generated by the central light source subsystem is selectively supplied to at least one of the passive light-heads 32 (see at least Figures 6-7 and paragraphs [0046]-[0047]).
Regarding claim 4, the system in Krug further comprises a beam shaping optical element (lenses such as diffusion or fly-eye like lenses; see para [0042]) associated with each of the passive light-heads 32, configured to meet a photometric requirement of a location of a respective light head (see at least para [0042]).  
Regarding claim 5, the light transmission elements 340 in Krug are optical fiber cables (see at least paragraph [0025]).  
Regarding claim 6, the central light source subsystem in Krug includes a laser diode (see at least paragraph [0026]).  
Regarding claim 8, the red light generator, blue light generator and green light generator in Krug are independently actuated by the LGCU (see at least paragraph [0046]).  

Allowable Subject Matter
Claims 9-20 are allowed subject to overcoming of the claim objections to independent claims 9 and 17 set forth above.
Regarding claim 9, the best prior art of record Krug, discloses the claimed invention but fails to teach “receiving navigation data” and processing it with the load profile in the LGU and commanding, by the LGCU, the central light source subsystem to generate red light, green light, and blue light, as a function of this navigation data.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 10-16 are allowable in that they are dependent on, and further limit claim 9.
Regarding claim 17, the best prior art of record, Krug, discloses the claimed invention but fails to teach receiving “navigation data” and “Flight Management System data” and generating as a function of the navigation data and FMS data, independent switch commands for the N light switches.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 18-20 are allowable in that they are dependent on, and further limit claim 17.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, Krug fails to teach that the LGCU interface with a Flight Management System (FMS) and optimize blue light generation in accordance with aircraft phase of flight.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875